DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 04/19/2022 have been fully considered but they are not persuasive.
Regarding the 35 U.S.C. § 112(a) rejection, Applicant argues that “the specification does not expressly use the terms “first frequency/rpm” or “second frequency/rpm.” However, those of skill in the art will recognize that if different rotors rotate at different rpms, the frequency at which one of the rotors rotates can be considered a first frequency, and the frequency at which another of the rotors rotates can be considered a second frequency. And because the rotors rotate at different frequencies (i.e., different rpms), the second frequency is different than the first frequency.” Examiner disagrees. The purpose of the disclosure is to ensure one who is not of ordinary skill in the art is able to read and use the disclosure without prior knowledge of the art. The claim recites a method of operating a flux machine at a first and second frequency, but the specification fails to disclose the details on how the method is achieved. The Applicant admits that a first and second frequency/rpm is not expressly disclosed in the specification. Thus, the argument is not persuasive and claim 42 has new matter.
Regarding Walsh in view of Hunstable, Applicant argues that “Walsh’s machine would no longer operate. Because Walsh’s machine would no longer have magnets that direct magnetic flux in the clockwise and counter-clockwise directions, Walsh’s magnet sets would not form the individual magnetic circuits, and would no longer be linked by magnetic reluctance.” Examiner disagrees. Even if Walsh’s machine is modified to have magnets as disclosed in Hunstable, Fleming’s right-hand rule would still apply, and Walsh’s machine would be operable. As a motor, the magnets would rotate when current is applied to the coils, and as a generator, the magnets would induce current in the coil when rotated. Halbach array is just one way of arranging the magnets on a rotor, and changing that arrangement does not mean the machine would not work. Also, if Applicant’s assertion is correct, then both Hunstable and Applicant’s invention would both cease to function. Thus, the argument is not persuasive.
Regarding Hunstable, Applicant argues that Hunstable’s earliest priority date is 09/25/2015. Examiner disagrees. While the exact disclosure of the relied upon figure and specification is missing from the provisional application dated 03/20/2012, the provisional application still discloses the same design of each magnet being configured to direct magnetic flux in either axial or radial direction (the polarity of the magnets facing the coil are all the same). The earliest priority date 03/20/2012 still applies. Thus, the argument is not persuasive.
	
Applicant’s other arguments not discussed above, see pages 12-15, filed 04/19/2022, with respect to claim 42 have been fully considered and are persuasive.  The 103 rejection of claim 42 has been withdrawn. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a second portion of the respective core stack” in claims 62, 80 and 86 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 42, 47-62 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 42 requires “a method of operating a flux machine at a first frequency and a second frequency,” and “the second frequency” is different from “the first frequency,” but the specification fails to disclose the required method step of operation. Paragraphs [0006], [0021] and [0022] discusses the operation of independent rotors rotating at different frequencies, or rotating the rotors at different rpms. The specification fails to sufficiently disclose the method steps of how the operation is achieved. Specification merely hints at rotating the rotors are different frequency. Thus, claim 42 is new matter.
Claims 47-62 are rejected for depending upon claim 42.

Claims 62, 80 and 86 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 62, 80 and 86 recites “a second portion of the respective core stack being positioned between a side of the respective coil and a magnet from the first magnet set” has not been disclosed in the specification. Applicant has referenced paragraph [0019] for showing support, but paragraph [0019] does not disclose ‘a second portion” nor does it disclose “the respective core stack being positioned between a side of the respective coil and a magnet.” FIG 5 discloses a part of the core stack (122) between the magnet (46) and the coil assembly (120), but the drawings is unclear as the reference number 121 is pointing to the same structure as reference number 122.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 63-79 and 81-85 are rejected under 35 U.S.C. 103 as being unpatentable over Walsh (US 2015/0171694) in view of Hunstable (US 9,729,016).
Regarding claim 63, Walsh teaches a flux machine (700) comprising: 
a stator (102); 
a plurality of rotors (104, 106, 506) configured to rotate in a rotary direction about a central axis of the plurality of rotors (104, 106, 506), the plurality of rotors (104, 106, 506) including a first rotor (104) and a second rotor (106) configured to rotate independently from one another about the central axis in the rotary direction ([0046], [0047]); 
a plurality of coil assemblies (110) coupled to the stator (102), each of the plurality of coil assemblies (110) being oriented such that current within the plurality of coil assemblies generally flows in a plane perpendicular to the rotary direction (FIG 2); and 
a plurality of magnet sets (128b, 138b, 928b) coupled to the plurality of rotors (104, 106, 506), 
wherein each of the plurality of magnets sets (128b, 138b, 928b) includes a first magnet (938b) coupled to the first rotor (one of 106 or 506) and a second magnet (128b) coupled to the second rotor (one of 106 or 506), the first magnet (938b) of each of the plurality of magnets sets (128b, 138b, 928b) being configured to direct magnetic flux in an axial direction toward or away from a first side of a corresponding one of the plurality of coil assemblies (110), the second magnet (128b) of each of the plurality of magnet sets (128b, 138b, 928b) being 4875-5509-1489 1Page 5 of 11069223-OOOOO9USOOconfigured to direct magnetic flux in a radial direction toward or away from a second side of the corresponding one of the plurality of coil assemblies (110); and 
wherein the first rotor (106 or 506) includes a first axle configured to rotate about the central axis and the second rotor (106 or 506) includes a second axle configured to rotate about the central axis such that the first magnet (938b) of each of the plurality of magnet sets (128b, 138b, 928b) is configured to move relative to the second magnet (128b) of each of the plurality of magnet sets (128b, 138b, 928b) when electrical current is present in at least one of the plurality of coil assemblies (110).
	Walsh fails to teach each magnet in each of the plurality of magnets sets being configured to direct magnetic flux in an axial direction or a radial direction.
	Hunstable teaches each magnet in each of the plurality of magnets sets (420) being configured to direct magnetic flux in an axial direction or a radial direction (FIG 7C).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Walsh to incorporate Hunstable’s teaching each magnet in each of the plurality of magnets sets being configured to direct magnetic flux in an axial direction or a radial direction, for the advantages of producing a greater torque (col. 12 lines 60-66).
 Regarding claim 64/63, Walsh in view of Hunstable was discussed above in claim 63. Walsh further teaches the first magnet (938b) and the second magnet (128b) of each of the plurality of magnet sets (128b, 138b, 938b) are permanent magnets, electromagnets, or a combination of permanent magnets and electromagnets ([0034] each rotor employs permanent magnets).
Regarding claim 65/63, Walsh in view of Hunstable was discussed above in claim 63. Walsh further teaches wherein each of the plurality of coil assemblies (110) have side edges and the first magnet (938b) and the second magnet (128b) of each of the plurality of magnet sets (128b, 138b, 938b) are configured to conform to the side edges of the corresponding one of the plurality of coil assemblies (110), and wherein gaps between the corresponding one of the plurality of coil assemblies (110) and the first magnet (938b) and the second magnet (128b) set is minimized (FIG 9).
Regarding claim 66/63, Walsh in view of Hunstable was discussed above in claim 63. Walsh further teaches wherein both the first magnet (938b) and the second magnet (128b) direct magnetic flux (901) orthogonal to the rotary direction (FIG 9, rotary direction perpendicular to the plane).
Regarding claim 67/63, Walsh in view of Hunstable was discussed above in claim 63. Walsh further teaches wherein each of the plurality of coil assemblies (110) are rectangular (FIG 9).
Regarding claim 68/63, Walsh in view of Hunstable was discussed above in claim 68. Walsh further teaches wherein each of the plurality of coil assemblies (110) are oval in shape and each of the plurality of magnets sets are curvilinear (FIG 7) in shape.
Regarding claim 69/63, Walsh in view of Hunstable was discussed above in claim 63. Walsh further teaches wherein magnetic flux of each of the plurality of magnet sets (128b, 138b, 938b) is configured to be directed perpendicularly to a plane of the current flowing in a corresponding coil assembly (110).
Regarding claim 70/63, Walsh in view of Hunstable was discussed above in claim 63. Walsh fails to teach wherein the first rotor includes a third magnet and a fourth magnet. 
Hunstable teaches wherein the first rotor includes a third magnet (452 lower magnet) and a fourth magnet (462).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Walsh to incorporate Hunstable’s teaching wherein the first rotor includes a third magnet and a fourth magnet, as the split magnet of magnet (452) allows support structure/cooling mechanism/wires and conductors to be accommodated between the magnets.
Regarding claim 71/63, Walsh in view of Hunstable was discussed above in claim 63. Walsh further teaches comprising a third rotor ([0047]), and wherein each of the plurality of magnet sets (128b, 138b, 938b) further includes a third magnet (right magnet 938b) and a fourth magnet (138b), the third magnet (938b) being coupled to the first rotor (106, 506; [0047]) and configured to direct magnetic flux toward the corresponding one of the plurality of coil assemblies (110) in an axial direction opposing the magnet flux of the first magnet (left magnet 938b), the fourth magnet (138b) being coupled to the third rotor ([0047] discloses the magnets can be attached to separate or same rotors), such that each of the plurality of coil assemblies (110) on the stator (102) is surrounded by the first magnet (left magnet 938b), the second magnet (128b), the third magnet (right magnet 938b), and the fourth magnet (138b) of one of the plurality of magnet sets (128b, 138b, 938b; [0047]).
As disclosed in [0047] the magnets can be mounted on rotors which can be physically connected to each other in any combination or used to drive separate equipment.
Regarding claim 72/71, Walsh in view of Hunstable was discussed above in claim 71. Walsh further teaches further wherein third rotor includes a third axle ([0047]), and wherein each of the first axle, the second axle, and the third axle are configured to rotate independently of each of the other axles ([0046]-[0047]).

    PNG
    media_image1.png
    96
    512
    media_image1.png
    Greyscale

Regarding claim 73/72, Walsh in view of Hunstable was discussed above in claim 72. While Walsh does not disclose the use of the plurality of rotors as a motor and a generator simultaneously, as Walsh has all the structure of the limitation, it is capable of the limitation within claim 14. Note that [0045] of Walsh discloses that the motor can be operated as a generator if needed.
Regarding claim 74/63, Walsh in view of Hunstable was discussed above in claim 63. Walsh further teaches wherein each of the plurality of coil assemblies (110) includes an electrical coil disposed within channels of a permeable core (108, 112; FIG 7).
Regarding claim 75/63, Walsh in view of Hunstable was discussed above in claim 63. Walsh further teaches wherein the first magnet (left magnet 938b) directs magnetic flux in a first axial direction, and wherein each of the plurality of magnet sets (128b, 138b, 938b) includes a third magnet (right magnet 938b) configured to direct magnetic flux (901) in a second axial direction opposing the first axial direction (FIG 9).
Regarding claim 76/75, Walsh in view of Hunstable was discussed above in claim 75. Walsh further teaches wherein the second magnet (128b) directs magnetic flux in a first radial direction, wherein each of the plurality of magnet sets includes a fourth magnet (138b) configured to direct magnetic flux (901) in a second radial direction opposing the first radial direction (FIG 9).
Regarding claim 77/63, Walsh in view of Hunstable was discussed above in claim 63. Walsh further teaches wherein the axial direction (axial created by magnet 938b) is generally perpendicular to the radial direction (radial created by magnet 138b).
Regarding claim 78/63, Walsh in view of Hunstable was discussed above in claim 63. Walsh further teaches wherein the first rotor and the second rotor (106 and 506) are configured to rotate independently from one another about the central axis in a rotary direction during operation of the flux machine (700) when electrical current is present in at least one of the plurality of coil assemblies (110; [0046] discloses that the rotor can rotate together or independently).
Regarding claim 79/63, Walsh in view of Hunstable was discussed above in claim 63. Walsh does not teach wherein each of the plurality of coil assemblies includes a coil wound about a respective core.
Hunstable teaches wherein each of the plurality of coil assemblies (500) includes a coil (526) wound about a respective core (504).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Walsh to incorporate Hunstable’s teaching wherein each of the plurality of coil assemblies includes a coil wound about a respective core, as the core helps to concentrate the magnetic flux.

Regarding claim 81, Walsh teaches providing a flux machine (700), the flux machine including:
	a stator (102);
	a plurality of rotors (106, 506, [0047]), the plurality of rotors (106, 506) including a first rotor and a second rotor configured to rotate independently in a rotary direction about a central axis of the plurality of rotors ([0046]); 
a plurality coil assemblies (110) coupled to the stator (102) and; 
a plurality of magnet sets (128b, 138b, 938b) coupled to the plurality of rotors (106, 506, [0047]), each of the plurality of magnet sets (128b, 138b, 938b) including a first magnet (left magnet 938b) coupled to the first rotor (any of 106 or 506) and a second magnet (128b) coupled to the second rotor (any of 106 or 506), the first rotor including a first axle configured to rotate about the central axis, the second rotor including a second axle configured to rotate about the central axis, the first magnet (left magnet 938b) of each of the plurality of magnet sets (128b, 138b, 938b) being configured to direct magnetic flux in an axial direction toward or away from a respective one of the plurality of coil assemblies (110), the second magnet (128b) of each of the plurality of magnet sets (128b, 138b, 938b) being configured to direct magnet flux (901) in a radial direction, and toward or away from a respective one of the plurality of coil assemblies (110);
electrically coupling the plurality of coil assemblies (110) to an inlet current source (143) to cause inlet current to flow through the plurality of coil assemblies (110), each of the plurality of coil assemblies (110) being oriented such that the inlet current flowing through the plurality of coil assemblies (110) generally flows in a plane perpendicular to the rotary direction (FIG 7).
While Walsh does not disclose driving the first rotor to induce a current in the coil assemblies, while the second rotor is driven by current flowing through the coil assemblies, Walsh does teach all the methodical steps to make the structure of claim 26. Thus, Walsh would also be capable of the functional limitations in the last paragraph of claim 26. Note that [0045] of Walsh discloses that the motor can be operated as a generator if needed.
Walsh fails to teach each magnet in each of the plurality of magnet sets being configured to direct magnetic flux in an axial direction or a radial direction.
Hunstable teaches each magnet in each of the plurality of magnets sets (420) being configured to direct magnetic flux in an axial direction or a radial direction (FIG 7C discloses the magnetic north facing inwards).
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Walsh to incorporate Hunstable’s teaching each magnet in each of the plurality of magnets sets being configured to direct magnetic flux in an axial direction or a radial direction, for the advantages of producing a greater torque (col. 12 lines 60-66).
Regarding claim 82/81, Walsh in view of Hunstable was discussed above in claim 81. Walsh further teaches the first magnet (left magnet 938b) and the second magnet (128b) of each of the plurality of magnet sets (128b, 138b, 938b) are permanent magnets, electromagnets, or a combination of permanent magnets and electromagnets ([0034] each rotor employs permanent magnets).
	Regarding claim 83/81, Walsh in view of Hunstable was discussed above in claim 81. Walsh further teaches wherein a gap between one of the plurality of coil assemblies (110) and the first magnet (938b) and the second magnet (128b) of a corresponding one of the plurality of magnet sets is minimized (FIG 9).
Regarding claim 84/81, Walsh in view of Hunstable was discussed above in claim 81. Walsh further teaches wherein the first axle (of first rotor) and the second axle (of second rotor) are coaxial (the rotors can either be rotated together or independently; FIG 5).
Regarding claim 85/81, Walsh in view of Hunstable was discussed above in claim 81. Walsh further teaches wherein the first rotor is driven at a first frequency and the second rotor is driven at a second frequency, the first frequency being equal to the second frequency (the rotors are rotating in synchrony [0046]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINKI CHANG whose telephone number is (571)270-0521. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINKI CHANG/           Examiner, Art Unit 2834   

/QUYEN P LEUNG/           Supervisory Patent Examiner, Art Unit 2834